     Case 8:19-cr-00061-JVS Document 386 Filed 11/13/20 Page 1 of 4 Page ID #:5798



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                No. SA CR 19-061-JVS
17
                Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
18                                            FINDINGS REGARDING EXCLUDABLE TIME
                      v.                      PERIODS PURSUANT TO SPEEDY TRIAL
19                                            ACT
     MICHAEL JOHN AVENATTI,
20                                            TRIAL DATES:
                Defendant.                      February 23, 2021 (Counts 1-10)
21                                              October 12, 2021 (Counts 11-36)

22

23

24         The Court has read and considered the Stipulation Regarding (1)

25   Continuance of Trial Date and (2) Findings of Excludable Time Periods

26   Pursuant to Speedy Trial Act, filed by the parties in this matter.

27   The Court has also considered Central District of California General

28
     Case 8:19-cr-00061-JVS Document 386 Filed 11/13/20 Page 2 of 4 Page ID #:5799



 1   Orders 20-02, 20-03, 20-05, 20-08, 20-09, and 20-12, which address

 2   the ongoing public-health concerns relating to the COVID-19 pandemic.

 3         The Court hereby finds that the Stipulation, as well as the

 4   applicable General Orders regarding COVID-19 and the Court’s ruling

 5   on defendant’s motion to sever Counts 1 to 10, which this Court

 6   incorporates by reference into this Order, demonstrates facts that

 7   further support the Court’s continuance of the trial dates in this

 8   matter, and provides good cause for a finding of excludable time

 9   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

10          The Court further finds that: (i) the ends of justice served by

11   the continuances outweigh the best interest of the public and

12   defendant in a speedy trial; and (ii) failure to grant the

13   continuances would be likely to make a continuation of the

14   proceedings impossible, or result in a miscarriage of justice.             .

15         THEREFORE, FOR GOOD CAUSE SHOWN:

16         1.    The trial on Counts 1 to 10 of the Indictment in this

17   matter is continued from December 8, 2020, to February 23, 2021, at

18   8:30 a.m.

19         2.    The trial on Counts 11 to 36 of the Indictment in this

20   matter is continued from December 8, 2020, to October 12, 2021, at

21   8:30 a.m.

22         3.    The Court also sets the following dates and deadlines with

23   respect to the trial on Counts 1 to 10 of the Indictment in this

24   matter:

25    Government Witness List Disclosure Deadline               January 25, 2021
26    Deadline to Disclose Jencks Act Materials and              January 25, 2021
      Witness Statements
27

28

                                           2
     Case 8:19-cr-00061-JVS Document 386 Filed 11/13/20 Page 3 of 4 Page ID #:5800



 1    Final Pretrial Conference                                 February 8, 2021
                                                                at 8:00 a.m.
 2
      Government Exhibit Disclosure Deadline                    February 16, 2021
 3

 4
           4.    With respect to Counts 1 to 10 of the Indictment, the time
 5
     period of December 8, 2020, to February 23, 2021, inclusive, is
 6
     excluded in computing the time within which the trial must commence,
 7
     pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(i).
 8
           5.    With respect to Counts 11 to 36 of the Indictment, the time
 9
     period of December 8, 2020, to October 12, 2021, inclusive, is
10
     excluded in computing the time within which the trial must commence,
11
     pursuant to 18 U.S.C. §§ 3161(h)(1)(b), (h)(7)(A), and (h)(7)(B)(i).
12
           6.    Defendant shall appear in Courtroom 10C of the Ronald
13
     Reagan Federal Building and U.S. Courthouse, 411 West Fourth Street,
14
     Santa Ana, California on February 23, 2021, at 8:30 a.m., and October
15
     12, 2021, at 8:30 a.m.
16
           7.    Nothing in this Order shall preclude a finding that other
17
     provisions of the Speedy Trial Act dictate that additional time
18
     periods are excluded from the period within which trial must
19
     commence.    Moreover, the same provisions and/or other provisions of
20
     ///
21
     ///
22
     ///
23

24

25

26

27

28

                                           3
     Case 8:19-cr-00061-JVS Document 386 Filed 11/13/20 Page 4 of 4 Page ID #:5801



 1   the Speedy Trial Act may in the future authorize the exclusion of

 2   additional time periods from the period within which trial must

 3   commence.

 4         IT IS SO ORDERED.

 5
      November 13, 2020
 6
      DATE                                     HONORABLE JAMES V. SELNA
 7                                             UNITED STATES DISTRICT JUDGE
 8   Presented by:
 9        /s/ Julian L. André
      JULIAN L. ANDRÉ
10    BRETT A. SAGEL
      Assistant United States Attorneys
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4
